DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 11-18, 38 and 40-44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ren et al. “Transformation of greenhouse gas CO2 by molten electrolysis into a wide controlled selection of carbon nanotubes”. 
Regarding claim 1, Ren et al. teaches a method of making carbon nanotubes from molten carbonates using a nucleation additive (Abstract and Pg. 338, left column 3rd paragraph). The main reaction of the reference is described as the combination of 2 reactions:
Li2CO3 = C(CNT) + Li2O + O2
Li2O + CO2 = Li2CO3
The net reaction then is:
CO2 = C(CNT) + O2
rd paragraph). The reference specifically gives the example of using Ni as the additive which creates the nucleation sites. However, the reference also teaches using iron or nickel (Pg. 338, left column, 3rd paragraph). The iron nucleation agent is considered as the magnetic additive. 
Regarding claims 2, 11 and 40, the magnetic material addition component is the nickel or iron component that the reference introduces for nucleation. 
Regarding claim 3, the morphology selected by the reference is of nanotubes and nanofibers (Pg. 337, right column, first paragraph). The material will be magnetic because of the transition metal nucleation agent. 
Regarding claim 5, iron is used as a nucleation agent so the material will be attracted to a magnet. 
Regarding claim 12, the reference teaches using steel wires as the cathode. This means the walls of the cathode are steel. Additionally, the walls of the anode are nickel (Pg. 343, right column, 3rd paragraph). 
Regarding claim 13, the reference teaches that nickel or iron transition metals are used for nucleation (Pg. 337, right column, first paragraph). The reference gives an example of where nickel nucleates on the cathode where carbon nanotubes are formed 
Regarding claim 14, the reference does not clearly state that the nodules of Ni are covered with graphitic carbon. However, the reference indicates that graphitic carbon is detected in spectroscopy (See Fig. 4 and Pg. 339, left column, first paragraph). The method of making is taught by the reference and the materials are the same as the materials used in the claimed process. Therefore, the same configuration is expected within the resulting product. One skilled in the art would expect that the process will result in the same product as that of the claims since the method steps are all the same. 
Regarding claim 15, the reference teaches using nickel in one example as the anode (this is the surface of the crucible (See Pg. 343, right column, 3rd paragraph). This is the origin point of the magnetic additive (nickel). 
Regarding claims 16, 17, 43 and 44, the reference teaches using nickel or iron as the nucleation agent (considered as the magnetic additive); (See Pg. 338, left column, 3rd paragraph). The iron is present as the steel cathode and is added to the electrolyte because the reference teaches immersing the cathode into the electrolyte (Pg. 343, right column, last line). 
Regarding claim 18, the reference teaches that the carbon source is CO2 in the electrolyte (Pg. 336, left column, first paragraph and Right column, reaction 3). 
rd paragraph). This indicates that the nickel magnetic additive is part of the electrolyte during the process. 
Regarding claim 41, the reference teaches using lithium carbonate. 
Regarding claim 42, the reference teaches adding lithium borate to the carbonate (Pg. 343, right column, last paragraph).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Ren et al. “Transformation of greenhouse gas CO2 by molten electrolysis into a wide controlled selection of carbon nanotubes”, in view of Yoshida et al. “Atomic-Scale In-situ Observation of Carbon Nanotube Growth from Solid State Iron Carbide Nanoparticles ”. 
Regarding claims 6-8 and 39, the difference between the invention of the Ren reference and that of claim 6 is that claim 6 requires the additive to comprise a metal carbide as a carbide-growth component. 

At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use the Fe3C (Fe-carbide) of Yoshida as a catalyst in the nanomaterial manufacture process of Ren. One would be motivated to do so in an effort to catalyze the growth of nanotubes (See Yoshida Pg. 2085, right column, 3rd paragraph). 

Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Ren et al. “Transformation of greenhouse gas CO2 by molten electrolysis into a wide controlled selection of carbon nanotubes”.
The amount of the magnetic additive used is not taught by the reference. The reference is silent on the molal amount of the additive. 
However, it would be within the skill to determine a suitable or optimal amount of additive to use, without undue experimentation. One would be motivated to find an amount that would be sufficient to promote nucleation of the carbon nanotubes. 

Response to Arguments
Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive. Regarding claim 1 Applicant argues that the Ren reference does not teach the claimed limitation regarding introducing a magnetic additive component within 
Applicant argues regarding the obviousness rejection that, Yoshida describes a method of making carbon nanotubes from iron carbide using a CVD methodology and fails to disclose or suggest “introducing a magnetic additive component within the electrolytic cell”. However, this limitation is taught by Ren. The Yoshida reference is 
Applicant further argues regarding claim 45 that the amount of magnetic additive component recite relates to the amount of the magnetic additive component that results in the synthesis of a magnetic carbon nanomaterial, not to provide nucleation sites for synthesis of the carbon nanotubes. However, the claim does not limit that the magnetic additive cannot be used as a nucleation agent or that a magnetic nucleation agent cannot be the magnetic additive. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SYED T IQBAL/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736